Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The 35 USC § 101 rejections are withdrawn. While Examiner continues to find that the claims are directed to an abstract idea including mental processes and certain methods of organizing human activity, this abstract idea is implemented into a practical application. Examiner is persuaded by Applicant’s argument that the Specification, at [0004], describes a “technical problem with conventional systems for automatically generating bids for keywords.” As indicated by Applicant, “the claimed subject matter represents an improvement in technology or a technical field and is integrated into a practical application such that the claimed subject matter is not directed to a judicial exception.”
As indicated in the non-final rejection (04/12/2021), the closest prior art found by Examiner is U.S. 2010/0318568 (“Tang”). Tang discloses a computer-implemented method and system for combining keywords into logical clusters that share a similar behavior with respect to a considered dimension. Various embodiments are operable to order a list of keywords from high activity to low activity, partition the list into at least two sets, a head partition including keywords with an activity level above a predefined threshold, a tail partition including the remainder of the keywords in the list, model the keywords in the head partition based on a set of variables, score the keywords in the head partition based on the modeling, and cluster head partition keywords with tail partition keywords having at least one common variable into at least one keyword cluster. Tang does not teach “using a search engine simulator that simulates which training bids submitted to the search engine platform simulated by the search engine simulator are winning training bids and predicts user interaction associated with the winning training bids” as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEREDITH A LONG whose telephone number is (571)272-3196. The examiner can normally be reached Mon - Fri 9:30 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEREDITH A LONG/Primary Examiner, Art Unit 3688